Citation Nr: 1743197	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative disc disease with degenerative joint disease of the cervical spine, to include the question of whether new and material evidence has been received to reopen the claim.

2. Entitlement to service connection for radiculopathy of the left upper extremity, to include the question of whether new and material evidence has been received to reopen the claim.

3. Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy, left lower extremity.

4. Entitlement to a disability rating in excess of 40 percent prior to December 1, 2014, and in excess of 20 percent since then, for chronic lumbosacral strain/strain with degenerative joint disease and degenerative disc disease.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2014 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board notes that the Veteran's attorney was not present at the hearing.  However, the Veteran expressly stated on the record that he authorized a different attorney present at the hearing to represent him there, and that he wanted to proceed with the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. An unappealed March 2012 Board decision denied service connection for a cervical spine disability based on a finding that it was not related to service.

2. Evidence received since the March 2012 rating decision includes a medical evaluation indicating a cervical spine disability is due to a service-connected lumbar spine disability; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. It is reasonably shown that the Veteran has a cervical spine disability that is related to service.

4. An unappealed July 2009 rating decision denied service connection for radiculopathy of the left upper extremity based on a finding that there was no diagnosis of radiculopathy of the left upper extremity.

5. Evidence received since the July 2009 rating decision includes medical evidence indicating diagnosed radiculopathy of the left upper extremity; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

6. It is reasonably shown that the Veteran has radiculopathy of the left upper extremity that is related to service.

7. For the entire appellate period, the Veteran's radiculopathy of the left lower extremity has been manifested by moderate, incomplete paralysis, at worst.

8. During his August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to a disability rating in excess of 40 percent prior to December 1, 2014, and in excess of 20 percent since then, for chronic lumbosacral strain/strain with degenerative joint disease and degenerative disc disease.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a cervical spine disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2016).

2. Service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3. New and material evidence has been received, and the claim of service connection for radiculopathy of the left upper extremity may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2016).

4. Service connection for radiculopathy of the left upper extremity is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5. For the entire appellate period, the criteria for an initial 20 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6. The criteria for withdrawal of an appeal by the Veteran for entitlement to a disability rating in excess of 40 percent prior to December 1, 2014, and in excess of 20 percent since then, for chronic lumbosacral strain/strain with degenerative joint disease and degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claims for service connection for a cervical spine disability and radiculopathy of the left upper extremity, no further discussion of the VCAA is required with respect to those claims.

The Board is assigning a higher 20 percent disability rating for lumbar radiculopathy, left lower extremity.  To the extent the Veteran may be requesting an even higher rating, the duties to notify and assist have been met.

As the rating decision on appeal granted service connection for lumbar radiculopathy, left lower extremity and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board notes the claim was filed as a fully developed claim (FDC) in January 2014.  The VA Form 21-526EZ included notice on the "downstream" issues of disability ratings and effective dates, prior to the October 2014 rating decision on appeal.  See VA Form 21-526EZ; 38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and private medical records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2017, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  Neither the Veteran nor his attorney have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to an increased rating for chronic lumbosacral strain/strain with degenerative joint disease and degenerative disc disease; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Cervical Spine Disability

The Veteran's original claim of entitlement to service connection for a cervical spine disability was denied in October 1989 on the basis that there was no nexus to service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).  The Veteran's claim was again denied in May 2011.  The Veteran appealed the denial to the Board, which denied the claim in March 2012 due to no nexus to service.  The decision became final because the Veteran did not initiate an appeal to the United States Court of Appeals for Veterans Claims (Court).  Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200 20.1100, 20.1103, 20.1104 (2016).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the January 2014 claim to reopen the claim for service connection for a cervical spine disability, the Veteran has submitted a September 2017 orthopedic evaluation from a private medical doctor, opining that the Veteran's cervical spine disability is secondary to his lumbar spine problems, as a loss of lumbar motion necessarily increased the cervical demands over a period of decades, leading to problems in the cervical spine.  As this evidence was submitted after the final March 2012 Board decision and relates to the lacking element of a relationship to service, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a cervical spine disability is reopened.

Moreover, after this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a cervical spine disability.  In summary, the Veteran currently has a diagnosed cervical spine disability.  As to the remaining element, the evidence is in equipoise as to the etiology of the cervical spine disability.  While several VA examiners opined it was not related to service, to include the service-connected lumbar spine disability, the private orthopedic evaluation discussed previously found otherwise.  After careful review of the probative opinion evidence, the Board finds that the positive and negative opinion evidence is in relative equipoise.  As such, the Board grants service connection for a cervical spine disability.

II. Left Upper Extremity Radiculopathy

The Veteran's original claim of entitlement to service connection for radiculopathy of the left upper extremity, claimed as weakness of the left arm, was denied in July 2009 on the basis that there was no diagnosed disability.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).

Since the December 2015 claim to reopen the claim for service connection for radiculopathy of the left upper extremity, both VA medical records and the September 2017 orthopedic evaluation the Veteran submitted confirm radiculopathy of the left upper extremity.  The September 2017 evaluation also attributed the radiculopathy to the Veteran's neck disability.  As this evidence was submitted after the final July 2009 rating decision and relates to the lacking element of a diagnosed disability, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for radiculopathy of the left upper extremity is reopened.

Moreover, after this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for radiculopathy of the left upper extremity.  In summary, the Veteran currently has a diagnosis of radiculopathy of the left upper extremity.  As to the remaining element, the most probative evidence of record, the orthopedic evaluation, attributes the radiculopathy of the left upper extremity to the Veteran's cervical spine disability.  As such, the Board grants the benefit sought.


Increased Rating for Left Lower Extremity Radiculopathy

The RO has assigned an initial 10 percent rating for the Veteran's radiculopathy of the left lower extremity under Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2016).

Under Diagnostic Code 8520 (paralysis of the sciatic nerve), mild, incomplete paralysis warrants a 10 percent rating.  Moderate, incomplete paralysis warrants a 20 percent rating.  Moderately severe, incomplete paralysis warrants a 40 percent rating.  Severe, incomplete paralysis warrants a 60 percent rating.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2016).

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

On April 2014 VA examination, the examiner noted the Veteran had severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in his left lower extremity.  The examiner indicated the left radiculopathy was moderate.

On January 2017 VA examination, the examiner noted moderate, intermittent pain (usually dull) in the left lower extremity, and indicated left radiculopathy was moderate.

On review of the record, the Board finds that the disability picture presented by the Veteran's radiculopathy of the left lower extremity warrants a disability rating of 20 percent for the entire appellate period but no higher.  During this period, both the April 2014 and January 2017 VA examiners described his left radiculopathy as "moderate."  There is no evidence to support a finding that the Veteran has worse than moderate, incomplete paralysis of left lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

In making this determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to an initial 20 percent rating but no higher for radiculopathy of the left lower extremity is warranted..  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for degenerative disc disease with degenerative joint disease of the cervical spine is granted.

Entitlement to service connection for radiculopathy of the left upper extremity is granted.

Entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity is granted.

The appeal for entitlement to a disability rating in excess of 40 percent prior to December 1, 2014, and in excess of 20 percent since then, for chronic lumbosacral strain/strain with degenerative joint disease and degenerative disc disease is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


